Appeal from a judgment of the Supreme Court (Kane, J.), entered December 16, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, as moot.
As a result of certain disciplinary infractions respondents withheld good-time credit from petitioner, thereby delaying the date of his release from prison. Petitioner challenged this administrative determination on due process grounds. Supreme Court, noting that defects in the prior hearing had been remedied by a new hearing, dismissed the petition as moot. Inasmuch as it appears that petitioner was released from prison in March 1995, we need not address the propriety of Supreme Court’s disposition and find that his appeal is now moot.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.